2013 UT App 186
_________________________________________________________

               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                     Plaintiff and Appellee,
                                 v.
                       TANGA BECKSTROM,
                    Defendant and Appellant.

                             Opinion
                        No. 20111081‐CA
                        Filed July 26, 2013

                Fourth District, Provo Department
                 The Honorable James R. Taylor
                         No. 101400296

       Aaron P. Dodd and Dustin Parmley, Attorneys for
                          Appellant
        John E. Swallow and Ryan D. Tenney, Attorneys
                         for Appellee

  JUDGE MICHELE M. CHRISTIANSEN authored this Opinion, in
which JUDGES WILLIAM A. THORNE JR. and CAROLYN B. MCHUGH
                        concurred.


CHRISTIANSEN, Judge:

¶1     Defendant Tanga Beckstrom appeals from an order of
restitution entered after her felony conviction for driving under the
influence of alcohol (DUI) that resulted in serious bodily injury to
another.1 We affirm.


                         BACKGROUND

¶2    On an evening in January 2010, a vehicle operated by
Defendant abruptly turned onto State Street in Lehi and proceeded


1. We commend the parties for their exemplary oral arguments in
this case.
                          State v. Beckstrom


in the direction of oncoming traffic. Defendant’s vehicle collided
with a car driven by a married couple (Husband and Wife).
Defendant was heavily intoxicated at the time of the accident.
Although Defendant was not seriously hurt, Husband and Wife
were both seriously injured—indeed, Husband sustained
permanent brain damage. Police officers responded to the scene
shortly after the accident.

¶3      Because of heavy snowfall and poor road conditions, the
officers asked Defendant to accompany them to the police station
so that field sobriety tests could be conducted in a lighted, heated,
and secured parking garage. The officers arrested Defendant at the
station after she failed the field sobriety tests, admitted to
consuming numerous shots of vodka prior to the accident, and
registered a blood alcohol content of .228—nearly three times the
legal limit.2 The State charged Defendant with one count of DUI, see
Utah Code Ann. § 41‐6a‐502 (LexisNexis 2010), a third degree
felony based on the serious bodily injury suffered by Husband, see
id. § 41‐6a‐503(2)(a), and one count of failing to yield, see id.
§ 41‐6a‐903, a class C misdemeanor, see id. § 41‐6a‐202(2).

¶4     Defendant filed a motion to suppress the evidence the
officers gathered at the station, which the trial court denied.
Defendant subsequently pleaded no contest to a third degree
felony DUI, conditioned on her right to appeal the denial of her
suppression motion.3 Specifically, Defendant agreed to the
following factual basis in her plea agreement:




2. “[U]nder Utah law, a ‘blood or breath alcohol concentration of
.08 grams or greater’ is over the legal limit, rendering a person
unable to drive legally.” See Taylorsville City v. Taylorsville City Emp.
Appeal Bd., 2013 UT App 69, ¶ 4 n.1, 298 P.3d 1270 (quoting Utah
Code Ann. § 41‐6a‐502(1)(a) (LexisNexis 2010)).

3. This court has since affirmed the trial court’s denial of
Defendant’s suppression motion. See State v. Beckstrom, 2013 UT
App 104, ¶ 15, 300 P.3d 773.




20111081‐CA                        2                 2013 UT App 186
                         State v. Beckstrom


       On or about 22 January 2010, in Lehi, Utah County
       [Defendant] operated a motor vehicle at a time when
       [she] was under the influence of alcohol to a degree
       that [she] could not safely operate the vehicle; as a
       result of entering a lane of travel, [she] collided with
       another vehicle; a passenger of the other vehicle
       suffered loss of consciousness and traumatic brain
       injury resulting in protracted impairment of his brain
       function.

On March 3, 2011, Defendant was sentenced to probation for thirty‐
six months, a jail term of 180 days, and a fine of $2,883. The issue
of restitution was to be “held open.”

¶5      The trial court scheduled a hearing for May 12, 2011, to
determine restitution. However, that hearing was continued until
June 16 so Defendant’s trial counsel (Trial Counsel) could review
Husband’s and Wife’s restitution information with the civil
attorney that was handling those issues. Trial Counsel advised the
court that he wanted to investigate Husband’s and Wife’s claimed
expenses further before deciding whether to contest those amounts
in the criminal case. At the June 16 restitution hearing, Defendant,
acting on the advice of Trial Counsel, stipulated to complete
restitution in the amount of $5,442.24 for Wife and $92,036.03 for
Husband. The court then scheduled a review hearing to determine
the amount of court‐ordered restitution and instructed Defendant
to complete a financial affidavit in preparation for that hearing.

¶6      Prior to the review hearing, Defendant filed a motion to
reconsider and vacate the order of complete restitution. Defendant
argued that despite her stipulation, the complete restitution order
violated her due process rights because it was an unconstitutional
taking and because it became a civil judgment against her even
though a determination of comparative fault was never made. On
November 17, 2011, the day of the restitution review hearing, the
trial court denied Defendant’s motion to vacate, thereby binding
her to the stipulated amount. In addition, the court ruled that based
on the evidence presented at the hearing, Defendant was capable
of paying $300 per month in court‐ordered restitution over the




20111081‐CA                       3                2013 UT App 186
                         State v. Beckstrom


course of her probation. The court also extended Defendant’s
probationary period to ninety‐six months. Thus, the court’s
amended order of restitution required Defendant to pay court‐
ordered restitution in the amount of $28,800, with $1,607 to be paid
to Wife and $27,193 to be paid to Husband. Defendant appeals.


            ISSUES AND STANDARDS OF REVIEW

¶7     On appeal, Defendant challenges the trial court’s
determination of both complete restitution and court‐ordered
restitution. “[I]n the case of restitution, a reviewing court will not
disturb a district court’s determination unless the court exceeds the
authority prescribed by law or abuses its discretion.” State v.
Laycock, 2009 UT 53, ¶ 10, 214 P.3d 104. With regard to the complete
restitution amount, we must first determine if Defendant’s
stipulation to an amount of complete restitution precludes her
claims on appeal. Defendant argues that even if she is estopped
from challenging complete restitution, Trial Counsel rendered
ineffective assistance by advising her to stipulate to the amount of
complete restitution. “An ineffective assistance of counsel claim
raised for the first time on appeal presents a question of law.” State
v. Clark, 2004 UT 25, ¶ 6, 89 P.3d 162.


                            ANALYSIS

   I. Defendant’s Stipulation Estops Her from Challenging the
         Complete Restitution Determination on Appeal.

¶8      Defendant argues that the trial court’s acceptance of the
stipulated amount of complete restitution was erroneous because
the court unconstitutionally deprived her of her right to due
process and abused its discretion in entering the complete
restitution order without providing an opportunity to discover and
present evidence of comparative negligence. “When a defendant is
convicted of criminal activity that has resulted in pecuniary
damages, in addition to any other sentence it may impose, the
court shall order that the defendant make restitution to victims of




20111081‐CA                       4                2013 UT App 186
                          State v. Beckstrom


[the defendant’s] crime . . . .” Utah Code Ann. § 77‐38a‐302(1)
(LexisNexis 2012). When making a restitution determination, the
court “shall determine complete restitution and court‐ordered
restitution.” Id. § 77‐38a‐302(2). “‘Complete restitution’ means
restitution necessary to compensate a victim for all losses caused
by the defendant,” whereas “‘[c]ourt‐ordered restitution’ means the
restitution the court . . . orders the defendant to pay as a part of the
criminal sentence at the time of sentencing or within one year after
sentencing.” Id. § 77‐38a‐302(2)(a)–(b).

¶9        Defendant is estopped from raising her complete restitution
claims on appeal because she stipulated to the amount of complete
restitution and did not properly challenge the trial court’s denial of
her motion to vacate that stipulation. In Prinsburg State Bank v.
Abundo, 2012 UT 94, 296 P.3d 709, the supreme court observed that
because “stipulations are binding on the parties and the court,” “a
stipulation entered into by the parties and accepted by the court
‘acts as an estoppel upon the parties thereto and is conclusive of all
matters necessarily included in the stipulation.’” Id. ¶ 13 (quoting
Yeargin, Inc. v. Auditing Div. of the Utah State Tax Commʹn, 2001 UT
11, ¶ 20, 20 P.3d 287). Also, the moment “a court adopts a
stipulation of the parties, the issues to which the parties have
stipulated become ‘settled’ and [are] ‘not reserved for future
consideration.’” Id. ¶ 14 (quoting Amoss v. Bennion, 517 P.2d 1008,
1009–10 (Utah 1973)); see also Rivera v. State Farm Mut. Auto. Ins. Co.,
2000 UT 36, ¶ 11, 1 P.3d 539 (“[T]here is an institutional hesitancy
to relieve a party from a stipulation negotiated and entered into
with the advice of counsel.” (citation and internal quotation marks
omitted)). Thus, “[a] party who stipulates to a court’s actions ‘may
not . . . complain about them on appeal.’” Prinsburg State Bank, 2012
UT 94, ¶ 13 (omission in original) (quoting DLB Collection Trust v.
Harris, 893 P.2d 593, 595 (Utah Ct. App. 1995)).

¶10 Accompanied by Trial Counsel, Defendant stipulated to the
amount of complete restitution in open court. Prior to entering into
the stipulation, Defendant received the advice of Trial Counsel and
had more than three months after the sentencing hearing to
consider whether to enter into the stipulation. Trial Counsel even
requested and received a continuance of the original restitution




20111081‐CA                        5                2013 UT App 186
                          State v. Beckstrom


hearing so he could review Husband’s and Wife’s restitution
information with Husband and Wife’s civil attorney. Trial Counsel
expressed his desire to investigate the validity of the claimed
expenses before having Defendant stipulate to such an amount.
Thus, it is clear that Defendant, with the advice of Trial Counsel,
willingly entered into a binding stipulation with full opportunity
to investigate the attendant circumstances and consequences of
doing so. Accordingly, we hold that Defendant is estopped from
contesting the trial court’s determination of complete restitution.4

¶11 There are instances where a trial court “may exercise its
discretion to set aside a stipulation,” assuming certain conditions
are met. Prinsburg State Bank, 2012 UT 94, ¶ 14. “‘First, the party
seeking relief from the stipulation must request it by motion from
the trial court. Second, the motion . . . must be timely filed. Third,
[the motion] must show that the stipulation was entered into
inadvertently’ or that it should be set aside ‘for justifiable cause.’”
Id. (omission in original) (quoting Yeargin, 2001 UT 11, ¶ 21). A
finding of inadvertence or justifiable cause is available only “‘if the
mistake is not due to failure to exercise due diligence and it could
not have been avoided by the exercise of ordinary care.’” Id.
(quoting Rivera, 2000 UT 36, ¶ 11). However, “‘it is unlikely that a
stipulation signed by counsel and filed with the court was entered
into inadvertently.’” Id. (quoting Yeargin, 2001 UT 11, ¶ 21).




4. In accepting a defendant’s stipulation to an amount of complete
restitution, it may be prudent for the trial court to conduct a
colloquy in which the court warns the defendant of the rights he or
she will forfeit by entering into the stipulation. Such rights include
having the court “make the reasons for the [complete restitution]
decision part of the court record” and hold “a full hearing on the
issue” if “the defendant objects to the imposition, amount, or
distribution of the restitution .” Utah Code Ann. § 77‐38a‐302(3)–(4)
(LexisNexis 2012). Additionally, where there is a “limited factual
basis” for the trial court’s determination of restitution, a defendant
may request, under some circumstances, that “the facts . . . be
established in a civil litigation setting.” State v. Laycock, 2009 UT 53,
¶ 27, 214 P.3d 104.



20111081‐CA                        6                 2013 UT App 186
                          State v. Beckstrom


¶12 Defendant argues that the trial court should have set aside
her stipulation for justifiable cause, as outlined in her motion to
vacate and that “whether the trial court erred in failing to do so,
ultimately depend[s] on this Court’s resolution of the substantive
issues in this case.” Yet Defendant raises this challenge expressly
for the first time in her reply brief, not in her opening brief. For
instance, arguments I and II of Defendant’s opening brief—the only
sections that discuss complete restitution—are limited to the
reasons why Defendant believes the court reached its complete
restitution determination in error. We will not construe these
arguments as a direct appeal of the denial of her motion to vacate
her stipulation because they present separate and independent
issues. Furthermore, Defendant does not identify in her opening
brief an applicable standard of review5 or the controlling legal
principles governing review of a denial of a motion to vacate a
stipulation. “It is well settled that ‘issues raised by an appellant in
the reply brief that were not presented in the opening brief are
considered waived and will not be considered by the appellate
court.’” Allen v. Friel, 2008 UT 56, ¶ 8, 194 P.3d 903 (quoting Brown
v. Glover, 2000 UT 89, ¶ 23, 16 P.3d 540); see also Utah R. App. P.
24(c) (“Reply briefs shall be limited to answering any new matter
set forth in the opposing brief.”). Because Defendant did not
properly appeal the court’s denial of her motion to vacate, we
decline to consider whether justifiable cause existed to set aside her
stipulation.6



5. Normally, “a district court’s decision to enforce a stipulation is
reviewed for an abuse of discretion.” Prinsburg State Bank v.
Abundo, 2012 UT 94, ¶ 10, 296 P.3d 709; see also Rivera v. State Farm
Mut. Auto. Ins. Co., 2000 UT 36, ¶ 7, 1 P.3d 539 (“A motion to strike
stipulated facts is reviewed under an abuse of discretion
standard.”); Mascaro v. Davis, 741 P.2d 938, 942 n.11 (Utah 1987)
(“The decision of a trial court to summarily enforce a settlement
agreement will not be reversed on appeal unless it is shown that
there was an abuse of discretion.”).

6. In her opening brief, Defendant refers to the trial court’s denial
of her motion to vacate the stipulation in arguing that Trial Counsel
                                                        (continued...)



20111081‐CA                       7                 2013 UT App 186
                         State v. Beckstrom



 II. Defendant’s Claim of Ineffective Assistance of Counsel Fails
     Because Trial Counsel’s Performance Was Not Deficient.

¶13 Defendant contends that by advising her to enter into the
stipulation, Trial Counsel rendered ineffective assistance. To
prevail on a claim for ineffective assistance of counsel, a defendant
“‘must show that counsel’s performance was deficient’” and “that
the deficient performance prejudiced the defense.” State v.
Tennyson, 850 P.2d 461, 465 (Utah Ct. App. 1993) (quoting Strickland
v. Washington, 466 U.S. 668, 687 (1984)). In order to establish
deficient performance, the “defendant ‘must show that counsel’s
representation fell below an objective standard of reasonableness.’”
Id. (quoting Strickland, 466 U.S. at 688). “A defendant must . . .
overcome the strong presumptions that counsel’s performance fell
‘within the wide range of reasonable professional assistance’ and
that ‘under the circumstances, the challenged action might be
considered sound trial strategy.’” Id. (quoting Strickland, 466 U.S.
at 689). Additionally, “an ineffective assistance claim succeeds only
when no conceivable legitimate tactic or strategy can be surmised
from counsel’s actions.” Id. at 468. To demonstrate prejudice, the
defendant must show that “there is a reasonable probability that
‘but for counsel’s unprofessional errors, the result of the
proceeding would have been different.’” Id. at 466 (quoting
Strickland, 466 U.S. at 694). A defendant’s claim of ineffective
assistance will fail if either prong is not established. Id.




6. (...continued)
rendered ineffective assistance. However, this singular reference to
the court’s ruling couched in the context of an ineffective assistance
of counsel claim does not constitute a reviewable claim on appeal.
See State v. Marchet, 2012 UT App 267, ¶ 7 n.3, 287 P.3d 490 (mem.)
(declining to address a defendant’s appeal of the trial court’s
decision regarding jury instructions because the issue was raised
and directly discussed only in the reply brief, despite reference to
the issue in the opening brief as it related to a claim of ineffective
assistance of counsel).



20111081‐CA                       8                2013 UT App 186
                         State v. Beckstrom


¶14 Defendant argues that Trial Counsel “had no tactical or
strategic basis to stipulate to the amount of complete restitution,”
because the decision to stipulate was based on a “confused and
mistaken interpretation of precedent.” Defendant points to the
motion to vacate as an acknowledgment by Trial Counsel of his
alleged error. Whether Trial Counsel’s performance was deficient
in this respect requires us to analyze the substantive legal
precedent Defendant cited as the basis for vacating the stipulation.
However, such an inquiry is unnecessary because we conclude that
Trial Counsel’s decision to stipulate, by itself, does not demonstrate
objectively deficient performance. In other words, there were a
variety of conceivable strategic reasons supporting Trial Counsel’s
advice that Defendant enter into the stipulation.

¶15 For example, before advising Defendant, Trial Counsel was
entitled to evaluate this case in its broader context. The same trial
judge who had originally presided over Defendant’s case would
also preside over the upcoming court‐ordered restitution hearing
and would ultimately make the restitution determination. One
of the factors that the trial judge would consider in the court‐
ordered restitution hearing was “the rehabilitative effect on the
defendant of the [restitution] payment.” See Utah Code Ann.
§ 77‐38a‐302(5)(c)(iii) (LexisNexis 2012). Unless Trial Counsel could
actually prove negligence on the part of the victims—which
appears unlikely from the record—Trial Counsel could reasonably
have concluded that stipulating to the amount of complete
restitution would show the judge that Defendant had accepted
responsibility for her crime. This is particularly true in light of
Defendant’s prior admission to driving drunk at the time of the
accident. From this contrite position, Defendant might have had a
better chance of convincing the judge to not impose the full amount
of complete restitution as court‐ordered restitution.

¶16 Moreover, had Trial Counsel not advised Defendant to
stipulate, the trial court could have calculated complete restitution
at a higher level than the stipulated amount. Information presented
to the court at sentencing revealed that Defendant’s offense had a
large financial impact on Husband and Wife. Husband and Wife
advised the court that their expenses included the many medical




20111081‐CA                       9                2013 UT App 186
                         State v. Beckstrom


bills for both Husband and Wife; the wages lost for both Husband
and Wife during their two‐month recuperation period in which
they were unable to work; Husband’s inability to have a company
car since the car involved in the accident belonged to his employer;
the resulting costs of buying a new car, including insurance, gas,
and maintenance expenses; the lingering effect of Husband’s
permanent brain damage, cognitive deficiencies, and sinus
complications resulting from a broken nose caused by the accident;
and the emotional effect on Husband and Wife’s children who
became afraid whenever Husband and Wife left them.7 Even if the
court were to consider mitigating evidence of Husband’s and
Wife’s comparative negligence, it is entirely possible that the
cumulative cost of these harms would still exceed the stipulated
amount. Thus, Defendant’s stipulation established a firm limit on
Husband’s and Wife’s recovery in restitution and eliminated any
accompanying uncertainty. Defendant’s stipulation may have also
dissuaded Husband and Wife from pursuing additional damages
in a civil suit by providing them an opportunity to calculate and
agree to an appropriate amount of restitution.

¶17 Finally, the original restitution hearing was continued for
more than a month so that Trial Counsel could review Husband’s
and Wife’s restitution information with a civil attorney. Trial
Counsel told the trial court that he wanted to investigate the
validity of Husband’s and Wife’s claimed expenses before making
a decision on whether to contest such expenses as a measure of
complete restitution. Following this extensive preparation, Trial
Counsel apparently concluded that the best course of action was to
advise his client to stipulate. The specific information
communicated between Trial Counsel and Husband and Wife’s
civil attorney is not contained in the record. It is precisely for
circumstances such as these—where “[Trial Counsel] observed the
relevant proceedings, knew of materials outside the record, and


7. The record does not indicate what percentage of Husband’s and
Wife’s expenses were covered by insurance; however, insurance
companies may also be considered “victims” for purposes of
restitution. See State v. Dominguez, 1999 UT App 343, ¶ 8, 992 P.2d
995.



20111081‐CA                     10               2013 UT App 186
                          State v. Beckstrom


interacted with the client, with opposing counsel, and with the
judge”—that “the standard for judging counsel’s representation is
a most deferential one.” See Harrington v. Richter, 131 S. Ct. 770, 788
(2011).

¶18 Because “this court will not second‐guess trial counsel’s
legitimate strategic choices, however flawed those choices might
appear in retrospect,” we conclude that Trial Counsel’s decision to
advise Defendant to stipulate to the complete restitution amount
was not objectively deficient performance because that decision
was, “‘under the circumstances, . . . action [that] might be
considered sound trial strategy.’” See State v. Tennyson, 850 P.2d
461, 465 (Utah Ct. App. 1993) (quoting Strickland v. Washington, 466
U.S. 668, 689 (1984)). Accordingly, we deny Defendant’s claim of
ineffective assistance of counsel.

      III. The Trial Court’s Determination of Court‐Ordered
            Restitution Was Not an Abuse of Discretion.

¶19 Last, Defendant argues that the trial court failed to consider
the required statutory factors in determining court‐ordered
restitution. See State v. Valdovinos, 2003 UT App 432, ¶ 14, 82 P.3d
1167 (“An abuse of discretion results when the judge fails to
consider all legally relevant factors . . . .” (citation and internal
quotation marks omitted)). Utah Code section 77‐38a‐302(5)(c) lists
factors that courts “shall consider” in “determining the monetary
sum and other conditions for court‐ordered restitution.” Utah Code
Ann. § 77‐38a‐302(5)(c). These factors include

       (i) the financial resources of the defendant and the
       burden that payment of restitution will impose, with
       regard to the other obligations of the defendant;

       (ii) the ability of the defendant to pay restitution on
       an installment basis or on other conditions to be fixed
       by the court;

       (iii) the rehabilitative effect on the defendant of the
       payment of restitution and the method of payment;
       and



20111081‐CA                       11                2013 UT App 186
                          State v. Beckstrom


       (iv) other circumstances which the court determines
       may make restitution inappropriate.

Id. § 77‐38a‐302(5)(c)(i)–(iv). “[A]s a general rule, we presume that
the district court made all the necessary considerations when
making a sentencing [and restitution] decision,” State v. Moa, 2012
UT 28, ¶ 35, 282 P.3d 985, and “[a]bsent some indication in the
record to the contrary, we will presume that the trial court knew
the law,” State v. Sessions, 2012 UT App 273, ¶ 44, 287 P.3d 497, cert.
granted, 298 P.3d 69 (Utah 2013).

¶20 Defendant contends that the trial court failed to consider
the burden that the restitution order would impose on her with
regard to her other financial obligations. See Utah Code Ann.
§ 77‐38a‐302(5)(c)(i) (LexisNexis 2012). Prior to the complete
restitution hearing, Defendant submitted a financial affidavit to the
court. The affidavit revealed that at the time of the restitution
hearing, Defendant had a monthly income of $1,100, that she
earned working part‐time as a waitress at a café owned by her
mother. The affidavit also established that her monthly expenses
totaled $1,130. Furthermore, Defendant testified at the restitution
hearing that her children’s father owed her approximately $12,000
in back child support but that she was unable to collect that debt.
The State noted that if Defendant worked full‐time, she could
afford to pay more in restitution. The court agreed, stating,
“[Defendant]’s given . . . no reason to conclude that she’s not able
to work full time . . . .” The court then ordered Defendant to pay a
total of $28,800 in restitution. That amount was to be paid in
monthly payments of $300 for a period of ninety‐six months. Trial
Counsel objected, arguing that if Defendant were compelled to
work more hours, she would incur additional child care expenses.
The court indicated that it “understood” Defendant’s situation but
that its ruling was nonetheless reasonable. The court also noted
that there was “no easy outcome” in making its restitution
determination but that the amount it ordered Defendant to pay was
still less than one‐third of the amount to which Defendant had
stipulated as complete restitution. Thus, the record clearly indicates
that the court considered the burden that the restitution order
would impose on Defendant in light of her other financial
obligations.



20111081‐CA                       12                2013 UT App 186
                          State v. Beckstrom


¶21 Defendant also argues that the trial court failed to
consider “other circumstances which . . . may make restitution
inappropriate.” See id. § 77‐38a‐302(5)(c)(iv). Specifically, Defendant
argues that the court should have allowed her to “gather and
present evidence of [Husband’s and Wife’s] comparative
negligence.” However, Defendant stipulated to an amount of
complete restitution that far exceeded the amount actually ordered
by the court. Defendant entered into that stipulation on the advice
of Trial Counsel who had conducted a thorough investigation. And
although it is true that Defendant later attempted to vacate that
stipulation, the court considered Defendant’s arguments on this
point, concluded they were without merit, and ruled that
Defendant’s stipulation was binding. Indeed, the court noted that
it “hear[d] the preliminary hearing in this case” and that its
“conclusion [was] that there is no . . . rational or reasonable
evidence from which [it] or any finder of fact could find any kind
of contributory negligence.” Thus, Defendant has not shown that
the court abused its discretion by failing to consider this statutory
factor.


                          CONCLUSION

¶22 We conclude that Defendant’s stipulation estops her from
challenging the amount of complete restitution on appeal.
Additionally, Defendant’s claim of ineffective assistance of counsel
fails because she has not demonstrated deficient performance. Last,
we determine that the trial court did not abuse its discretion in
determining court‐ordered restitution because it adequately
considered the relevant statutory factors. Accordingly, we affirm.




20111081‐CA                       13                2013 UT App 186